Citation Nr: 1742492	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).  

2.  Entitlement to a disability rating in excess of 20 percent for cervical spine spondylosis.  

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for Gulf War syndrome.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for exposure to environmental hazards.

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to a rating in excess of 20 percent for degenerative joint disease and strain of the right elbow, status post right olecranon fracture prior to July 25, 2016.
7.  Entitlement to a rating in excess of 20 percent for residuals of a partial rotator cuff repair of the left shoulder prior to July 25, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from October 1985 to June 2005 with prior periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the May 2012 substantive appeal, the Veteran requested a videoconference hearing.  A hearing was scheduled in October 2012.  The Veteran failed to appear for the hearing, and his hearing request is therefore deemed withdrawn.  38 C.F.R.
§ 20.702(d).  

The Board previously remanded for further development in the case in February 2014, February 2015, and August 2016.

The issues of whether new and material evidence has been received to reopen previously-denied claims of entitlement to service connection for Gulf War syndrome, exposure to environmental hazards, and chronic fatigue syndrome; entitlement to a rating in excess of 20 percent for degenerative joint disease and strain of the right elbow, status post right olecranon fracture prior to July 25, 2016; and entitlement to a rating in excess of 20 percent for residuals of a partial rotator cuff repair of the left shoulder prior to July 25, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that the Veteran's lumbar spine degenerative disc disease is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis.  

2.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that the Veteran's cervical spine spondylosis is not productive of forward flexion of 15 degrees or less or ankylosis.  

3.  The Veteran's lumbar spine degenerative disc disease is productive of radiculopathy of the right lower extremity that results in a disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's lumbar spine degenerative disc disease is productive of radiculopathy of the left lower extremity that results in a disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Code 5237 (2016).  

2.  The criteria for a disability rating in excess of 20 percent for cervical spine spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Code 5237 (2016).  

3.  The criteria for a rating of 10 percent for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8520 (2016).

4.  The criteria for a rating of 10 percent for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his back and neck conditions are worse than the currently assigned ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
The Veteran's lumbar spine degenerative disc disease and cervical spine spondylosis are each currently rated 20 percent under 38 C.F.R. §4.71a, DC 5237.  

Under the General Rating Formula, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Formula.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The September 2010 VA examination shows cervical spine range of motion within normal limits.  The Veteran's thoracolumbar spine range of motion is also within normal limits.  The Veteran's thoracolumbar spine produces pain with flexion of 50 degrees, extension of 28 degrees, right lateral flexion of 27 degrees, left lateral flexion of 26 degrees, right rotation of 28 degrees, and left rotation of 24 degrees.  The combined range of motion of the thoracolumbar spine with pain is 183 degrees.  The examiner noted no signs of cervical or lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.

The January 2012 VA examination shows lumbar spine forward flexion of 60 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees.  Painful range of motion and range of motion after repetitive use testing is the same.  Combined range of motion of the thoracolumbar spine is 160 degrees.  In regard to the neck, the January 2012 VA examination shows forward flexion of 30 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 60 degrees, and left lateral rotation of 60 degrees.  Painful range of motion and range of motion after repetitive use testing is the same.  Combined range of motion of the cervical spine is 240 degrees.  The examiner noted no intervertebral disc syndrome (IVDS) of the thoracolumbar or cervical spine.

The December 2015 VA examiner notes that he was unable to test range of motion of the thoracolumbar spine as the Veteran reported due to his hip condition, he was not permitted to move in the ways asked by this exam, with the exception of flexion which was 90 degrees for three repetitions.  Range of motion of the cervical spine was as follows: forward flexion of 45 degrees, extension of 45 degrees, right lateral flexion of 40 degrees, left lateral flexion of 30 degrees, right lateral rotation of 60 degrees, and left lateral rotation of 70 degrees.  Combined range of motion of the cervical spine was 290 degrees.  The examiner noted no radiculopathy, no ankylosis, and no IVDS of the cervical or thoracolumbar spine.

The November 2016 VA examination shows range of motion of the thoracolumbar spine was as follows: forward flexion 90 degrees, extension 30 degrees, right lateral flexion 20 degrees, and left lateral flexion 20 degrees.  The Veteran declined to do rotation testing due to his hip condition.  Range of motion of the cervical spine was as follows: forward flexion 45 degrees, extension 45 degrees, right lateral flexion 30 degrees, and left lateral flexion 30 degrees, right lateral rotation 50 degrees, and left lateral rotation 70 degrees.  Combined range of motion of the cervical spine was 270 degrees.  The examiner noted no evidence of pain with weight-bearing for the thoracolumbar and cervical spine.  The examiner also determined there was no radiculopathy, no ankylosis, and no IVDS of the thoracolumbar or cervical spine.

The Board acknowledges that in his May 2012 VA Form 9, the Veteran contends that he has intervertebral disc syndrome and ankylosis of his back.  However, this is not supported by the evidence of record.  See September 2010, January 2012, December 2015, and November 2016 VA examinations.  The Veteran is not competent to diagnose intervertebral disc syndrome and ankylosis of his back as he does not possess the medical expertise to render a probative opinion on that subject.

The Board reviewed the VA treatment records and records from the Social Security Administration and they are consistent with the VA examinations.

In sum, a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine degenerative disc disease.  A rating in excess of 20 percent is also not warranted for the Veteran's cervical spine spondylosis.  The evidence on file shows forward flexion of the cervical spine greater than 15 degrees or less, forward flexion of the thoracolumbar spine greater than 30 degrees, no ankylosis, and no incapacitating episodes as a result of intervertebral disc syndrome.

Separate Evaluations for Neurological Impairment

Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's lumbar spine degenerative disc disease and cervical spine spondylosis.  

The Board notes the Veteran is service connected for peripheral neuropathy of the right upper extremity associated with degenerative joint disease and strain of the right elbow, status post right olecranon fracture, with a noncompensable rating effective September 15, 2014.

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The September 2010 VA examination report notes lower back pain radiating to the legs and weakness of the leg.  A May 2010 treatment record shows radicular symptoms on the right lower extremity.  In a September 2013 VA treatment record, the Veteran also reported his back pain radiated to the right leg.  A December 2013 VA treatment record shows a diagnosis of lumbar radiculopathy with right foot drop.  A September 2014 VA peripheral nerves conditions examination shows a diagnosis of subjective right lower extremity sensory peripheral neuropathy; however, this appears to be an error as the Veteran complains of right lower arm pain secondary to his elbow condition and the right upper extremity showed impairment upon testing, while the right lower extremity did not.

In regard to the left lower extremity, an August 2012 VA treatment record diagnosed lumbar radiculopathy. 

The Board acknowledges that a VA treatment record shows an August 2009 electromyography showed no lumbar radiculopathy of the lower extremities.  Additionally, the September 2010, January 2012, December 2015, and November 2016 VA examiners determined there was no radiculopathy for the lumbar or cervical spine.

However, resolving all reasonable doubt in the Veteran's favor, the Board finds a rating of 10 percent for sciatica of the right lower extremity and a rating of 10 percent for sciatica of the left lower extremity are warranted.  A higher rating is not warranted for sciatica of either extremity because, as noted above, all of the VA examinations showed no radiculopathy, and there is no evidence in the claims file showing the Veteran's sciatica of the lower extremities resulted in a disability analogous to moderate incomplete paralysis of the sciatic nerve.

Additionally, the evidence of record shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality other than radiculopathy of the lower extremities and his previously service-connected peripheral neuropathy of the right upper extremity related to his right elbow condition.  There is no evidence in the VA examinations or the Veteran's medical records showing radiculopathy of the left upper extremity.  There is also no evidence in the VA examinations or the Veteran's medical records showing other neurological abnormalities or findings (such as bowel or bladder problems/ pathological reflexes) related to the Veteran's lumbar spine degenerative disc disease or cervical spine spondylosis at any point during the appeal period.


ORDER

An evaluation in excess of 20 percent for lumbar spine degenerative disc disease is denied.

An evaluation in excess of 20 percent for cervical spine spondylosis is denied.

A separate schedular rating of 10 percent for radiculopathy of the right lower extremity is granted.

A separate schedular rating of 10 percent for radiculopathy of the left lower extremity is granted.


REMAND

In an August 2016 rating decision, the RO denied service connection for Gulf War syndrome, exposure to environmental hazards, and chronic fatigue syndrome as it determined the evidence submitted was not new and material.  In April 2017, the RO received the Veteran's notice of disagreement with the RO's August 2016 rating decision.  In a March 2017 rating decision, the RO increased the Veteran's evaluation for degenerative joint disease and strain of the right elbow, status post right olecranon fracture to 20 percent effective July 25, 2016 and increased the Veteran's evaluation for residuals of a partial rotator cuff repair of the left shoulder to 20 percent effective July 25, 2016.  In April 2017, the RO received the Veteran's notice of disagreement seeking entitlement to a rating in excess of 20 percent for degenerative joint disease and strain of the right elbow, status post right olecranon fracture prior to July 25, 2016 and entitlement to a rating in excess of 20 percent for residuals of a partial rotator cuff repair of the left shoulder prior to July 25, 2016.
The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore the claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses whether new and material evidence has been received to reopen the Veteran's claims for service connection for Gulf War syndrome, exposure to environmental hazards, and chronic fatigue syndrome; entitlement to a rating in excess of 20 percent for degenerative joint disease and strain of the right elbow, status post right olecranon fracture prior to July 25, 2016; and entitlement to a rating in excess of 20 percent for residuals of a partial rotator cuff repair of the left shoulder prior to July 25, 2016.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


